JOSEPH, C. J.
In this prosecution for possession of controlled substances, ORS 475.992, the state appeals from an order suppressing evidence obtained when defendant was searched. The state raises two issues: (1) whether the stop and the search were supported by a reasonable suspicion that defendant was armed and dangerous; and (2) whether the opening of a small metal box that was seized from defendant’s pocket was lawful. We affirm.
Officer Larson stopped defendant’s car because it had a defective brake light. As he approached the car, he recognized defendant. He had previously dealt with him and believed him to be a “methamphetamine dealer.”1 He also said that he knew that the police had found a large cache of weapons at defendant’s residence a few months earlier. He testified that, as he approached the driver’s window, he was “a little more nervous than he was at the beginning of the stop,” because he believed that “methamphetamine people”2 tend to be “paranoid” and that they frequently possess “guns and knives.”
Larson requested defendant’s driver’s license. When defendant replied that he had neither a license nor any identification, Larson asked that he get out of the car. When asked if he had any weapons, apparently after he was out of the car or while he was getting out of the car, defendant replied that, as the officer put it, he had “some knives on him.”
Larson then patted him down and removed from his right front pants pocket a knife and a flat gold-colored box. He placed them on the trunk lid. He then removed two knives3 and a bag, which turned out to contain less than one ounce of marijuana, from defendant’s left-front pocket and also placed them on the trunk lid. He opened the box and found codeine and a small bag containing a white powder. Larson testified that he opened the box because “[t]here may have been some *13more marijuana in that little box or more drugs of some kind or evidence of possession * * He then put defendant in the back of the patrol car, advised him of his rights and obtained his consent to have the powder tested; it proved to be methamphetamine. He cited defendant for possession of less than one ounce of marijuana, driving with a defective brake light and operating with an expired operator’s permit, gave him back the knives and released him.
The initial stop of defendant’s vehicle was lawful, because Larson had observed that it had a defective brake light. When he discovered that defendant was driving without a permit, he had reason to believe that defendant had committed the Class C misdemeanor of failing to carry or present a license to a police officer. ORS 807.570; ORS 161.515; ORS 131.605(1). The state argues that ORS 131.6154 then became applicable and furnishes the statutory basis for all that followed, including, of course, the search, purportedly pursuant to ORS 131.625.5
There are a number of difficulties with the state’s argument. In the first place, if it is the state’s position that the relevant stop occurred at the outset in respect to the defective brake light, then very plainly an inquiry about whether defendant possessed a weapon exceeded the permissible scope of the inquiry allowed under ORS 131.615(3). If the state relies on the direction by Larson that defendant get out of his car as being the relevant stop, then it would be necessary to determine what was the “crime” that Larson reasonably suspected *14that defendant had committed, aside from the one for which the vehicle was stopped or which defendant had committed by not having or displaying an operator’s permit. The state does not argue that the possession of the knives gave rise to a reasonable suspicion that defendant had committed or was committing a crime.
The record concerning the circumstances at the time and place shows that defendant was ordered out of the car because he did not have a driver’s license or other identification.6 That had supposedly added to Larson’s existing *15nervousness about defendant, but he admitted on cross-examination that his “fear,” such as it was, was based entirely on who he knew that defendant was, not on anything defendant did or said.7 The state argues that the circumstances were such as to permit Larson to act under ORS 131.625, which permits the frisking of “a stopped person for dangerous or deadly weapons if the officer reasonably suspects that the person is armed and presently dangerous to the officer or other person present.”
*16State v. Bates, 304 Or 519, 747 P2d 991 (1987), was decided while this case was pending in this court. In that case, the state relied on former ORS 484.353 (2) (b), which was in effect at the time of the stop:
“(2) A police officer:
(( % * * *
“(b) May stop and detain a person for a traffic infraction for the purposes of investigation reasonably related to the traffic infraction, identification and issuance of citation.”
The Supreme Court noted that the activity which followed the traffic infraction stop there was not authorized by that statute. The state did not contend otherwise, unlike in this case. Bates turned on whether the officer reasonably suspected that the defendant was armed and dangerous and was, therefore, entitled to take reasonable steps to protect himself and a fellow officer.
After briefly discussing Michigan v. Long, 463 US 1032, 103 S Ct 3469, 77 L Ed 2d 1201 (1983), and State v. Riley, 240 Or 521, 402 P2d 741 (1965), the court held
“that Article I, section 9, * * * does not forbid an officer to take reasonable steps to protect himself or others if, during *17the course of a lawful encounter with a citizen, the officer develops a reasonable suspicion, based upon specific and articulable facts, that the citizen might pose an immediate threat of serious physical injury to the officer or to others then present. * * * [I]t is not our function to uncharitably [sic] second-guess an officer’s judgment. * * * An officer must be allowed considerable latitude to take safety precautions in such situations. Our inquiry therefore is limited to whether the precautions taken were reasonable under the circumstances as they reasonably appeared at the time that the decision was made.” 304 Or at 524.
The court went on to examine the facts under which the defendant was subjected to the search. The “underlying question” was: “Did any of the circumstances confronted by the officer either individually or collectively justify a reasonable suspicion that the defendant posed an immediate threat to [either of the officers] or both?” 304 Or at 525. (Emphasis supplied.) The court concluded:
“In summary, none of the * * * circumstances either individually or collectively justified a suspicion on [the officer’s] part that this defendant posed an immediate threat. * * *
U * * * * *
«* * * Although the police are entitled to some leeway in taking protective measures, we must draw the line at some point. The facts articulated * * * in this case fall short of creating a reasonable belief that this defendant posed an immediate threat. In [the] light of defendant’s cooperative attitude, his lack of aggressive or threatening behavior and the absence of any apparent weapon, the mere possibility that he might have committed a crime and the presence of what appeared to be a bag are not sufficient. The officers violated defendant’s constitutional rights when they instructed him to slide the bag into view. * * *” 304 Or at 526.
Unlike in State v. Bates, supra, 304 Or at 528, the trial judge here did demonstrate on the record “what the judge perceived to be the crucial facts and decisive rationale”:
“THE COURT: [Officer Larson] [s]topped this man, found he didn’t have a license, going to hand him a citation. At that point in time is that officer in any way threatened that he had to be concerned about his own well-being?
“[PROSECUTOR]: That’s certainly the ultimate question, and I think this officer’s testimony that he had reasonable fear based on his experience and based on what he knew *18of common experiences of law enforcement officers across the nation, certainly have a reasonable fear that a person who is armed and presently dangerous.
* * * *
“THE COURT: Don’t misunderstand[.] I know the police officers are in the open [and that] that represents some hazard, so do you, so do I. We don’t frisk everybody we come in contact with. We don’t have everybody arrested.
“The question seems inescapable[.] [T]he officer indicated that he would have patted me down if I had been the person in this car. I have seen too many people stopped, been stopped myself and I know this doesn’t occur. Except I think he perceived Mr. Wales may have had some drugs on him because he knew him to be a person who dealt in methamphetamines. I think that is the reason we have the search. I don’t think a reasonable search.
* * * *
“[PROSECUTOR]: Is the Court’s finding that the affirmative answer [to the question about weapons] was not sufficient to rise to the level of reasonable fear that [the] person was armed and dangerous?
“THE COURT: I think that patting this man down to search him under the circumstances of this, even recognizing it was four o’clock in the morning was not reasonable.” (Emphasis supplied.)
In short, the trial court found as a fact that the reason for the pat down and search was not that Larson feared for his own or others’ safety. That finding is supported by the record, whether or not a different finding would also have been supported, and we are bound by it. Ball v. Gladden, 250 Or 485, 487, 443 P2d 621 (1968); State v. Bridewell, 87 Or App 316, 322, 742 P2d 648, rev allowed 304 Or 547 (1987). Therefore, State v. Bates, supra, cannot sustain the search here.
Affirmed.

 The officer first identified defendant only as a dealer, but the testimony makes clear that he regards dealers and users as indistinguishable “methamphetamine people.” Later in his testimony, he expressly stated: “He is a user, sir, to my knowledge.”


 See n 1, supra.


 All of the knives were, as the officer acknowledged, “legal.” He admitted that he knew by feeling through the cloth of defendant’s pants that the knives were “legal.”


 ORS 131.615 provides:
“(1) A peace officer who reasonably suspects that a person has committed a crime may stop the person and, after informing the person that the peace officer is a peace officer, make a reasonable inquiry.
“(2) The detention and inquiry shall be conducted in the vicinity of the stop and for no longer than a reasonable time.
“(3) The inquiry shall be considered reasonable only if limited to the immediate circumstances that aroused the officer’s suspicion.”


 ORS 131.625 provides:
“(1) A peace officer may frisk a stopped person for dangerous or deadly weapons if the officer reasonably suspects that the person is armed and presently dangerous to the officer or other person present.
“(2) If, in the course of the frisk, the peace officer feels an object which the peace officer reasonably suspects is a dangerous or deadly weapon, the peace officer may take such action as is reasonably necessary to take possession of the weapon.”


 “THE COURT: Let me, in sequence you saw this brake light didn’t work, you stopped the car, you recognized Mr. Wales, you asked him if he had a license and he indicated to you that he did not have any on him, that in fact had expired and he had no other I.D.; is that correct?
“THE WITNESS: Correct.
“THE COURT: At that point in time what were you focusing your attention as far as —
“THE WITNESS: At that point for any
“THE COURT: - citing him?
“THE WITNESS: At that point he would have been cited for no operator’s license.
“THE COURT: Um, at that point in time were you threatened in any way?
“THE WITNESS: Made no threatening moves at all.
“THE COURT: Would you, other than the fact you had known this man, would you at all have been apprehensive?
“THE WITNESS: I was very apprehensive.
“THE COURT: Why, what did you think was going to happen or could happen?
“THE WITNESS: What could happen? It was-well within reason he had a weapon in the car.
“THE COURT: Let’s assume he did, why would that be a concern to you?
“THE WITNESS: Because I don’t know what paranoia, what a methamphetamine addict has, would cause him to do. It’s a side-effect of methamphetamine.
“THE COURT: You indicated that man was a dealer; you indicated he was a user. Are they synonymous?
“THE WITNESS: He is a user, sir, to my knowledge.
“THE COURT: So you everytime you give a traffic ticket to — about to give a traffic ticket to a person that you know to have used methamphetamine pat them down?
“THE WITNESS: Not every one, but the ones that I know and have had dealings with, some I have taken weapons.
“THE COURT: Have you ever seen weapons?
“THE WITNESS: No.
*15“THE COURT: You indicated a knife on him before.
“THE WITNESS: No, I have never taken a weapon from Mr. Wales.
“THE COURT: If I had been driving a car, would you have patted me down?
“THE WITNESS: If you didn’t have a driver’s license, I would have and you didn’t give me any I.D.
“THE COURT: You would have patted me down?
“THE WITNESS: And didn’t know, yes, I would have patted down to try to find out who you were.
“THE COURT: Just to find out who I was you would pat me down?
“THE WITNESS: Yes, you may have I.D. on you. People lie that is why I do it.
“THE COURT: Okay.”


 “Q [DEFENSE ATTORNEY]: The knives were legal?
“A [THE WITNESS]: As far as I know they were.
“Q And this night the knives he had were legal?
“A They sure were.
“Q As a matter of fact you gave them back to him; didn’t you?
“A I believe, yes, I did at — either gave back to him or put them in his car.
“Q When you patted you could feel they were legal knives, too; couldn’t you?
“A Yes.
“Q But you still went through his pockets and searched; didn’t you?
“A Because at that point I didn’t know what else. I wanted the knife off him.
“Q So you were just on a fishing expedition through his pockets; that correct?
“A No, I was going to take all his weapons off.
“Q You pat-down?
“A Yes.
“Q You felt they are legal.
“A I felt the pocket knives in the pockets, yes.
“Q And you knew they were legal and you still —
“A I knew they were pocket knives.
“Q And you still went through the pocket searching?
“A I removed those knives from his pockets.
“Q Now, when you went through the first pocket you found the knife that you *16knew was there and you had felt and the gold box; correct?
“A That’s it. I believe gold-colored box.
“Q Gold-colored; do you know what material it’s made?
“A It’s made out of metal. I don’t know what kind.
“Q You didn’t have a fear that metal box could cause you some harm?
“A No fear at all.
“Q And when you felt the other pocket, you felt two knives; is that correct?
“A Correct.
“Q And that is when you had some fear some harm could come to you?
“A No, no I had — the fear occurred when I saw who it was, not necessarily fear, but concern would be a correct term.
“Q Concern. So what you are trying to tell the Court that you were in reasonable fear of your safety?
“A At that point I was concerned for my safety.
“Q Even though you had stopped him a couple times before and nothing had happened?
“A I hadn’t stopped him, I had talked —
“Q — talked to him?
“A Talked to him a couple times before.”